DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitations of claims 12 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	In claim 12, it recites “….the second portion of the second control electrode faces the second layer of the semiconductor part via the second insulating portion.”  (Emphasis added)  Based on Figs. 2A, 7A, 7B and 7D, they illustrate the second portion of the second control electrode 40 faces the second layer 13 of the semiconductor part via the first insulating portion 43, not the second insulating portion 53.

    PNG
    media_image1.png
    490
    802
    media_image1.png
    Greyscale


In claim 15, it recites “…..the semiconductor part further includes a seventh layer of the first conductivity type, the seventh layer being provided between the first layer and the fifth layer, …………..”  (Emphasis added)
However, Fig. 2A illustrates that the semiconductor part 10 further includes a seventh layer 17 of the first conductivity type, the seventh layer 17 being provided between the first layer 11 and the second layer 13, not the fifth layer 21.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hirabayashi et al. (US 2014/0374871).
	In re claim 1, Hirabayashi et al., in annotated Fig. 1 and corresponding text, teach a semiconductor device, comprising:
a semiconductor part 12 having a trench at a front side (i.e. the top side);
a first electrode 34 (i.e. a collector electrode, [0041]) provided on a back surface (i.e. the bottom surface) of the semiconductor part 12;
a second electrode 22 (i.e. an emitter electrode, [0041]) provided at the front side of the semiconductor part 12;
a first control electrode 28-1 provided inside the trench of the semiconductor part 12 between the second electrode 22 and the semiconductor part 12, the first control electrode 28-1 being electrically insulated from the semiconductor part 12 by a first insulating portion D1 (i.e. a gate insulating film, [0041]); and
a second control electrode 28-2 provided inside the trench with the first control electrode 28-1, the first and second control electrodes 28-1 and 28-2 being arranged along an inner wall of the trench in the semiconductor part 12, the first and second control electrodes 28-1 and 28-2 being arranged in a first direction X along a front surface of the semiconductor part 12, the second control electrode 28-2 being electrically insulated from the semiconductor part 12 by a second insulating portion D2, the second control electrode 28-2 being electrically insulated from the first control electrode 28-1 by a third insulating portion D3,
the semiconductor part 12 including a first layer 30 of a first conductivity type (i.e. n-type), a second layer 26 of a second conductivity type (i.e. p-type), a third layer 24 of the first conductivity type, a fourth layer 4 of the second conductivity type, and a fifth layer 32 of the second conductivity type (i.e. p-type),
the first layer 30 extending between the first electrode 32 and the second electrode 22, the trench extending into the first layer 30 from the front surface of the semiconductor part 12,
the second layer 26 being provided between the first layer 30 and the second electrode 22, the second layer 26 facing the first control electrode 28-1 via the first insulating portion D1, the second layer 26 facing the second control electrode 28-2 via the second insulating portion D2,
the third layer 24 being selectively provided between the second layer 26 and the second electrode 22, the third layer 24 being provided apart from the first layer 30 with a first portion of the second layer 26 interposed, the third layer 24 contacting the first insulating portion, the third layer 24 being electrically connected to the second electrode 22,
the fourth layer 4 being selectively provided between the second layer 26 and the second electrode 22, the fourth layer 4 being provided apart from the first layer 30 with a second portion of the second layer 26 interposed, the fourth layer 4 including a second conductivity type impurity with a higher concentration (“p+”) than a concentration (“p”) of a second conductivity type impurity in the second layer 26, the fourth layer 4 being electrically connected to the second electrode 22,
the fifth layer 32 being provided between the first layer 30 and the first electrode 34, the fifth layer 32 being electrically connected to the first electrode 34,
the first portion of the second layer 26 having a first thickness T1 in a second direction (i.e. the vertical direction) from the first electrode 34 toward the second electrode 22,
the second portion of the second layer 26 having a second thickness T2 in the second direction, the first thickness T1 being less than the second thickness T2.

    PNG
    media_image2.png
    508
    535
    media_image2.png
    Greyscale

      
    PNG
    media_image3.png
    508
    528
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 11, 13 and 14 are allowed.
Claims 12 and 15 would be allowable only if the objection against drawings is clarified.
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2014/0374871.   The improvement comprises: (a) an inter-layer insulating film electrically insulating the first control electrode and the second control electrode from the second electrode; a first interconnect provided inside the inter-layer insulating film and electrically connected to the first control electrode; and a second interconnect provided inside the inter-layer insulating film and electrically connected to the second control electrode (claim 2); (b) the third layer of the semiconductor part includes a portion contacting the second insulating portion (claim 3); (c) a plurality of the third layers is provided in the semiconductor part, one of the third layers contacting the first insulating portion, other one of the third layers contacting the second insulating portion (claim 4); (d) the fourth layer of the semiconductor part contacts the second insulating portion (claim 5); a plurality of the first control electrodes and a plurality of the second control electrodes are provided inside the trench, and the first control electrodes and the second control electrodes are arranged alternately along the inner wall of the trench (claim 8); the second control electrode including a first portion and a second portion, the first portion being provided between the first control electrode and the first electrode, the first portion extending in a direction along the front surface of the semiconductor part; and the third layer being selectively provided between the second layer and the second electrode, the third layer contacting the first insulating portion (claim 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Jan. 14, 2022



/HSIEN MING LEE/